ORDER

PER CURIAM.
Timothy Allyn Larson (Father) appeals from the Judgment and Order of the trial court entered upon a Motion to Prevent Relocation, a Motion to Determine Compliance with Decree and a Motion to Determine. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s judgment is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).